—Order, Supreme Court, New York County (Paula Omansky, J.), entered April 7, 2000, which, in an action to recover legal fees, denied defendant’s motion to dismiss the complaint for failure to comply *198with 22 NYCER 136.5 and 1400.7, unanimously affirmed, with costs.
The motion was properly denied since the rules invoked, which require attorneys, upon conclusion of an attorney-client relationship in a domestic relations matter, to notify clients of their right to arbitration and to provide them with the standard instructions developed by the Chief Administrator regarding the arbitration procedure and a request for arbitration, do not apply to attorney-client relationships, such as this, that came into being before the rules went into effect (see, 22 NYCRR 136.1). Defendant’s argument that under 22 NYCRR 1400.3, plaintiff was required to provide him with a new retainer agreement when the individual attorney who throughout represented him took the representation with him upon joining plaintiff’s firm after the rules became effective, is improperly raised for the first time on appeal, and we decline to consider it. Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.